UNITED STATES DISTRICT COURT                          fILED
                              FOR THE DISTRICT OF COLUMBIA                            NOV - 3 2010
                                                                                Clerk. U.S. District & Bankruptcy
                                                                                Courts for the District of Columbia
                                               )
Antonio Colbert,                               )
                                               )
        Plaintiff,                             )
                                               )
                v.                             )
                                               )
                                                        Civil Action No.              10 Its76
McDonald's Restaurant,                         )
                                               )
        Defendant.                             )
                                               )




                                    MEMORANDUM OPINION

        This matter is before the Court on plaintiff s pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff, a District of Columbia resident, sues a McDonald's restaurant in the District for

alleged harassment and food poisoning. Compl. at 2. He seeks $100,000 in damages. The

complaint neither presents a federal question nor provides a basis for diversity jurisdiction

because the parties are not of diverse citizenship. Plaintiffs recourse lies, if at all, in the
Superior Court of the District of Columbia. A separate Order of dismissal accompanies this

Memorandum Opinion.




                   ~-
Date:   October~, 2010




                                              2